NUMBER 13-22-00149-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


 IN THE MATTER OF THE MARRIAGE OF TAHNEE ANN MCQUEEN
AND MICHAEL CHRISTOPHER MCQUEEN AND IN THE INTEREST OF
                A.J.M AND N.A.M, CHILDREN


                      On appeal from the 414th District Court
                           of McLennan County, Texas.


                             MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
               Memorandum Opinion by Justice Tijerina

        This cause is before the Court on its own motion.1 On March 21, 2022, appellant

Tahnee Ann McQueen filed a pro se notice of appeal regarding a final decree of divorce

signed in trial court cause number 2021-1959-5 in the 414th District Court of McLennan

County, Texas. On May 3, 2022, the Clerk of this Court notified appellant that her brief



        1This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001.
had not been timely filed. The Clerk advised appellant that the appeal would be dismissed

for want of prosecution unless, within ten days from the date of this letter, appellant

reasonably explained the failure and the appellee was not significantly injured by the

appellant’s failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellant did not

respond to the Clerk’s notice or file a brief in this matter.

       Appellate courts possess the authority to dismiss an appeal for want of prosecution

when an appellant in a civil case fails to timely file the appellant’s brief and gives no

reasonable explanation for the failure. See id. R. 38.8(a)(1); id. R. 42.3(b); Am. Bail Bonds

v. City of El Paso, 225 S.W.3d 612, 612 (Tex. App.—El Paso 2006, no pet.); Newman v.

Clark, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam). Similarly,

courts may dismiss an appeal for want of prosecution generally or because the appellant

has failed to comply with a requirement of the appellate rules, a court order, or a notice

from the appellate court clerk requiring a response or other action within a specified time.

See TEX. R. APP. P. 42.3 (b), (c).

       The Court, having examined and fully considered the documents on file and

appellant’s failure to file a brief, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution. See id. R. 38.8(a), 42.3(b),

(c).

                                                                       JAIME TIJERINA
                                                                       Justice


Delivered and filed on the
7th day of July, 2022.



                                               2